The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Mitsubishi (WO 2006051614) discloses a processing device (Mitsubishi Fig. 1), including: a setting unit group (Mitsubishi Fig. 1 Item 2) that performs, with information extracted from one piece of control information (Mitsubishi Fig. 1 Item 3), setting from a predetermined three or more-valued phase value (Mitsubishi Fig. 1 Items 2-1, 2-2,…2-k) on a phase value of a reception signal by each of a plurality of antenna elements (Mitsubishi Fig. 1 Items A1, A2…)
Sauer (US PAT 3859781) discloses derives a setting signal being a signal on 
which the setting is performed (Sauer Col 2 line 15-25).
Tomlinson (US PAT 4575709) discloses a correlation between a sum of the setting signals and the control information (Claim 11)
However, the combination of Mitsubishi, Sauer and Tomlinson fails to teach “processing device, including: a setting unit group that performs, with information extracted from one piece of control information, setting from a predetermined three or more-valued phase value on a phase value of a reception signal by each of a plurality of antenna elements or a transmission signal from each of the antenna elements for a calibration signal, and derives a setting signal being a signal on which the setting is performed; and a computing unit that outputs a correlation value being a value indicating a correlation between a sum of the setting signals and the control information”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday - Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.